DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jane et al. 20150074435 herein Jane in view of Raindel et al. 20150347349 herein Raindel.
Per claim 1, Raindel discloses: an input/output (I/O) bus for receiving commands associated with an addressable control space defining a plurality of fields at corresponding global addresses; (fig. 2A, ¶0021-22; PCIe devices can communicate using a common address space that is associated with the bus. This address space is referred to herein as a bus address space or PCIe address space….. Typically, each PCIe device is assigned a dedicated region in the PCIe address space that is referred to as a PCI base address register (BAR). In addition, addresses that the device exposes are mapped to respective addresses in the PCI BAR.); wherein each hardware block implemented one or more fields, (¶0037 and ¶0039, fig.1; Each GPU 44 additionally comprises a PCI base address register (BAR) 70; ¶0070) and wherein a respective implemented field maps to a corresponding of the addressable control space, (fig. 2A; the CPU allocates the PCI BAR in response to a GPU request to expose a respective range of local addresses to the PCIe bus) and wherein the addressable control space is shared across the hardware blocks on the single IC die. (¶0039).
Raindel discloses plurality of GPU’s (hardware blocks) mapped to the PCIE (bus) address space but does not specifically disclose: and  5a plurality of hardware blocks on the single IC die, wherein multiple different hardware blocks on the single IC die each implement a field mapped to a same field of the addressable control 10space, 
However, Jane discloses: and  5a plurality of hardware blocks on the single IC die wherein multiple different hardware blocks on the single IC die each implement a field mapped to a same field of the addressable control 10space, (fig. 1 ¶0014,  multiple GPU hardware blocks 140A-N. GPU 100 may be a standalone processor or may be one of multiple processors that are implemented as a single integrated circuit such as a system on a chip (SOC). In one embodiment, GPU 100 may be implemented as part of an integrated circuits; the examiner interprets the limitation as the bus address space being share by multiple hardware blocks. Further, the combined teaching of Raindel’s GPU’s and Janes hardware blocks that make up the GPU would yield a system wherein the hardware blocks as implemented by Jane to carry our GPU task to map to their corresponding BAR. Therefore, each hardware block on the same die would map to a corresponding BAR (field) in the same PCIe address space).
It would have been obvious to one having ordinary skill in the art to combine the teachings of Raindel’s PCIe’s address space allocated to multiple hardware/GPU for communication over the bus and Jane’s GPU with multiple hardware blocks management in accordance to the bus address space to select an optimum frequency of operation. The selected frequency improves processor power and performance (¶0004).
Per claim 2, Raindel discloses: wherein each hardware block comprises a logic, during a write operation, is to internally compress the fields of the addressable control space to 15the implemented fields of the hardware block (¶0070; In some embodiments, the CPU allocates the PCI BAR in response to a GPU request to expose a respective range of local addresses to the PCIe bus; examiner notes that compressing the field is merely exposing addresses only available for access).
Per claim 3, Raindel discloses: wherein the logic s configured to remove from the addressable control space the fields to which the implemented fields of the 20hardware block are not mapped, in internally compressing the fields of the addressable control space to the implemented fields of the hardware block (¶0070; In some embodiments, the CPU allocates the PCI BAR in response to a GPU request to expose a respective range of local addresses to the PCIe bus; examiner notes that compressing the field is merely exposing addresses only available for access).
Per claim 4, Raindel discloses: wherein each hardware block comprises an internal physical space to store the fields of the addressable control space to which the implemented fields of the hardware block are mapped, when the logic is internally compressing the fields of the addressable control space to the 5implemented fields of the hardware block (¶0071; At a mapping configuration step 204, the CPU configures mapping table 88 in the HCA and mapping table 64 in the GPU, in accordance with the region that the GPU requires to expose and the allocated PCI BAR. When configured, tables 88 and 64 can be used for translating between the allocated PCIe addresses and HCA virtual addresses or GPU memory addresses; examiner notes that compressing the field is merely exposing addresses only available for access).
Per claim 5, Raindel discloses: wherein for each field of the addressable control space, a selected hardware block of the hardware blocks of which one of the implemented fields is mapped to the field of the addressable control space is to perform a read operation of the field (¶0010 and ¶0025; an HCA attempts to read data from an SSD that exposes its entire RAM buffer to the PCIe bus. When the HCA requests to read data is not currently available in the RAM buffer, the SSD fetches the missing data to the RAM buffer and the HCA updates its mapping tables accordingly).
Per claim 6, Raindel discloses: wherein for each field of the addressable control space, the selected hardware block is to internally expand the implemented field thereof to which the field of the addressable control space is mapped to the fields of the addressable control space, by zeroing other of the fields, in performing the read operation (¶0070; examiner notes that zeroing the fields is interpreted as not making available therefor Raindel only exposing a respective range of addresses “zeros” the remaining addresses).
Per claim 7, Raindel discloses: wherein the addressable control space, including the fields thereof, is commonly addressed across the hardware blocks (¶0037 and ¶0071).
Per claim 8, Raindel discloses: wherein communication with the hardware blocks is achieved over the I/O bus via the addressable control space, the hardware blocks as a whole commonly exposing the addressable control space (¶0037 and ¶0071).
Per claim 9, Raindel discloses: wherein the I/O bus is to receive externally issued read and write requests specifying the global addresses of the addressable control space and is to provide responses to the externally issued read and write requests (¶0010 and ¶0025; an HCA attempts to read data from an SSD that exposes its entire RAM buffer to the PCIe bus. When the HCA requests to read data is not currently available in the RAM buffer, the SSD fetches the missing data to the RAM buffer and the HCA updates its mapping tables accordingly).
Per claim 10, Raindel discloses: wherein each hardware block is a semiconductor intellectual property (IP) core (¶0039).
Per claim 11, Raindel discloses: receiving, by a single integrated circuit (IC) die at an input/output (1/O) bus thereof, (fig. 1, fig. 2A, ¶0021-22; PCIe devices can communicate using a common address space that is associated with the bus. This address space is referred to herein as a bus address space or PCIe address space….. Typically, each PCIe device is assigned a dedicated region in the PCIe address space that is referred to as a PCI base address register (BAR). In addition, addresses that the device exposes are mapped to respective addresses in the PCI BAR.); a write request specifying data for a plurality of fields of an addressable control 10space, at corresponding global addresses of the addressable control space, (¶0079; the GPU mapping tables already include mappings of the GPU logical function's address space to point to the PCI BAR of the SSD. In this case, the GPU doesn't update the GPU local mapping, but rather performs a DMA write operation to the volatile memory of the SSD, followed by triggering an SSD operation to store the data in the flash array) wherein each hardware block implemented one or more fields, (¶0037 and ¶0039, fig.1; Each GPU 44 additionally comprises a PCI base address register (BAR) 70; ¶0070; In some embodiments,) and wherein a respective implemented field maps to a corresponding of the addressable control space, (fig. 2A; the CPU allocates the PCI BAR in response to a GPU request to expose a respective range of local addresses to the PCIe bus) removing, by each hardware block, the specified data of the write request for the fields that the hardware block does not implement, leaving the specified data for the fields that the hardware block implements; (¶0070; In some embodiments, the CPU allocates the PCI BAR in response to a GPU request to expose a respective range of local addresses to the PCIe bus; examiner notes that compressing the field is merely exposing addresses only available for access) and  15internally storing, by each hardware block, the specified data of the write request for the fields that the hardware block implements, at a local physical address of the hardware block, after removal of the specified data for the fields that the hardware block does not implement,  (¶0071; At a mapping configuration step 204, the CPU configures mapping table 88 in the HCA and mapping table 64 in the GPU, in accordance with the region that the GPU requires to expose and the allocated PCI BAR. When configured, tables 88 and 64 can be used for translating between the allocated PCIe addresses and HCA virtual addresses or GPU memory addresses; examiner notes that compressing the field is merely exposing addresses only available for access).
Raindel discloses plurality of SDIO units mapped to the address space but does not specifically disclose:… plurality of hardware blocks on the single IC die; and wherein at least one field of the write request is implemented by multiple different hardware blocks on the single IC die.
However, Janel discloses: for a plurality of hardware blocks on the single IC die; and wherein at least one field of the write request is implemented by multiple different hardware blocks on the single IC die  (fig. 1 ¶0014,  multiple GPU hardware blocks 140A-N. GPU 100 may be a standalone processor or may be one of multiple processors that are implemented as a single integrated circuit such as a system on a chip (SOC). In one embodiment, GPU 100 may be implemented as part of an integrated circuits; the examiner interprets the limitation as the bus address space being share by multiple hardware blocks. Further, the combined teaching of Raindel’s GPU’s and Janes hardware blocks that make up the GPU would yield a system wherein the hardware blocks as implemented by Jane to carry our GPU task to map to their corresponding BAR. Therefore, each hardware block on the same die would map to a corresponding BAR (field) in the same PCIe address space).
It would have been obvious to one having ordinary skill in the art to combine the teachings of Raindel’s PCIe’s address space allocated to multiple hardware/GPU for communication over the bus and Jane’s GPU with multiple hardware blocks management in accordance to the bus address space to select an optimum frequency of operation. The selected frequency improves processor power and performance (¶0004).
Per claim 12, Raindel discloses: receiving, by the IC at the I/O bus thereof, a read request for data of a given field of the addressable control space, at one of the global addresses; (¶0010 and ¶0025; an HCA attempts to read data from an SSD that exposes its entire RAM buffer to the PCIe bus. When the HCA requests to read data is not currently available in the RAM buffer, the SSD fetches the missing data to the RAM buffer and the HCA updates its mapping tables accordingly). retrieving, by a selected hardware block of the hardware blocks that 5implement the given field, the data for the given field as internally stored by the selected hardware block at the local physical address of the selected hardware block; adding, by the selected hardware block, zeros for the fields other than the given field; and  10returning, by the IC, a response to the read request as the retrieved data for the given field and the zeros for the fields other than the given field, in an order of the fields within the addressable control space (¶0070; examiner notes that zeroing the fields is interpreted as not making available therefor Raindel only exposing a respective range of addresses “zeros” the remaining addresses).
Per claim 13, Raindel discloses: wherein retrieval of the data for the given field and addition of the zeros for the fields other than the given field expands the 15given field that the selected hardware block implements to the fields of the addressable control space (¶0070; examiner notes that zeroing the fields is interpreted as not making available therefor Raindel only exposing a respective range of addresses “zeros” the remaining addresses).
Per claim 14, Raindel discoses: wherein removal of the specified data of the write request for the fields that the hardware block does not implement, and leaving of the specified data for the fields that the hardware block implements, compresses 20the fields of the addressable control space to the field that the hardware block implements (¶0070; In some embodiments, the CPU allocates the PCI BAR in response to a GPU request to expose a respective range of local addresses to the PCIe bus; examiner notes that compressing).
Claims 15-19 are the system claim corresponding to the circuit claim 1-4 and are rejected under the same reasons set forth in connection with the rejection of claims 1-4. The rejected is silent to a processor, however, Szetzo discloses a processor in ¶0032.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138